Citation Nr: 1800990	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  09-43 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip condition with osteoarthritis, secondary to the service-connected residuals, compression fracture of T9-T10, with degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to service connection for leg length discrepancy, secondary to the service-connected residuals, compression fracture of T9-T10, with DDD of the lumbosacral spine.

3.  Entitlement to service connection for curvature of the spine, secondary to the service-connected residuals, compression fracture of T9-T10, with DDD of the lumbosacral spine.

4.  Entitlement to a rating in excess of 10 percent for residuals, fracture, left distal radius.

5.  Entitlement to an evaluation in excess of 20 percent for residuals, compression fracture T9-and T10 with degenerative disc disease (DDD), thoracolumbar spine from January 7, 2008 to February 9, 2012.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the Indianapolis, Indiana, Regional Office (RO).  By a rating action in August 2008, the RO denied the Veteran's claims of entitlement to a rating in excess of 20 percent for residuals of compression fracture of T-9 and T-10 with degenerative disc disease (DDD) of the lumbar spine; that rating action also denied the claim for a rating in excess of 10 percent for residuals, fracture, left distal radius.  Subsequently, in an August 2013 rating decision, the RO reopened Veteran's claim of entitlement to service connection for a bilateral hip condition with osteoarthritis, secondary to residuals of compression fracture of T-9 and T-10 with DDD of the lumbar spine, but denied the claim on the merits; that rating action also denied the Veteran's claims of service connection for curvature of the spine and shortening of the leg, secondary to residuals of compression fracture of T-9 and T-10 with DDD of the lumbar spine.  The Veteran perfected a timely appeal to those decisions.  

On September 19, 2017, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for curvature of the spine, secondary to the service-connected residuals, compression fracture of T9-T10, with DDD of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).  

FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hip condition with osteoarthritis, secondary to the service-connected back disorder.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.  

2.  Additional evidence received since the March 2009 denial is new to the record, but does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hip condition with osteoarthritis, secondary to the service-connected back disorder.  

3.  The weight of the evidence is against a finding that there is a leg length discrepancy that is related to the service-connected compression fracture of the T-9 and T-10 with DDD of the thoracolumbar spine.  

4.  The residuals of fracture of the left wrist are not manifested by favorable or unfavorable ankylosis of the wrist.  

5.  At the September 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of entitlement to a rating in excess of 20 percent for residuals, compression fracture T9-and T10 with degenerative disc disease (DDD), thoracolumbar spine from January 7, 2008 to February 9, 2012.  

CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for a bilateral hip condition with osteoarthritis, secondary to a service-connected back disorder, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for a bilateral hip condition with osteoarthritis, secondary to a service-connected back disorder, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

3.  The criteria for service connection for a leg length discrepancy, secondary to the Veteran's service-connected back disorder, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  

4.  The criteria for a rating in excess of 10 percent for residuals, fracture, left distal radius have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2017).  

5.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a rating in excess of 20 percent for residuals, compression fracture T9-and T10 with degenerative disc disease (DDD), thoracolumbar spine from January 7, 2008 to February 9, 2012 have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2008, December 2008, April 2009 and September 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are associated with the claims file.  With regard to the Veteran's claim for a higher rating for his left wrist disorder, despite the Veteran's contentions at the September 2017 hearing, the Board finds that the June 2017 DBQ examination obtained in this case is adequate, as it was predicated on a physical evaluation of the Veteran's wrists, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report is adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017).  

With respect to the service connection claims, VA afforded the Veteran examinations in July 2013 and April 2016.  The Board finds that the examinations are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claims decided herein has been met.  38 C.F.R. § 3.159 (c) (4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Factual background & Analysis-Claim to reopen S/C-Bilateral hip condition.

The Veteran asserts that service connection is warranted for a bilateral hip condition, which he claims developed as a result of a fall from a helicopter in service.  Alternatively, the Veteran argues that his bilateral hip disorder developed as a result of his service-connected compression fracture of the thoracolumbar spine.  

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Historically, the Veteran initially filed a claim for service connection for a bilateral hip disorder, secondary to his spine disorder, in October 2008.  The record reflects that a rating in August 1977, granted service connection for healed compression fracture T9 T10 and lumbosacral strain, effective January 1977.  In a statement, dated in September 2008, the Veteran maintained that his spine condition was causing his hips to wear out and would soon need to be replaced.  At that time, the record included the Veteran's service treatment records (STRs), which were negative for any clinical findings or diagnosis of a bilateral hip condition.  

Also considered by the RO in March 2009 were the results of a VA examination performed in January 2009.  At that time, the Veteran reported that his hip condition began in January 1965 after falling 85 feet from a helicopter.  The Veteran reported having pain, weakness, stiffness and lack of endurance as a result of his hips.  Following a physical examination, the examiner reported a diagnosis of leg length discrepancy resulting in S1 joint dysfunction, bilateral trochanteric bursitis and osteoarthritis with bilateral hamstring and iliotibial band tightness.  The examiner opined that the current hip findings were not caused by the spine condition but are exacerbated by the radiculopathy from L5 and S1.  

By a rating action in March 2009, the RO denied the claim for service connection for a bilateral hip condition with osteoarthritis as secondary to the service-connected spine disorder based on a finding that there was no evidence of a connection to service or any evidence that the condition was related to the service-connected compression fracture, T-9 and T10 with DDD of the thoracolumbar spine.  The Veteran was notified of this decision and of his appellate rights by letter dated March 31, 2009.  A notice of disagreement (NOD) was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the March 2009 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a bilateral hip condition with osteoarthritis as secondary to the service-connected compression fracture, T-9 and T10 with DDD of the thoracolumbar spine.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for a bilateral hip condition secondary to compression fracture, T-9 and T-10 with DDD of the thoracolumbar spine was received in February 2012.  In that statement, the Veteran maintained that his bilateral hip condition was caused by his service-connected thoracolumbar spine disability.  

Considered in conjunction with the Veteran's request to reopen his claim was the report of a DBQ examination dated in July 2013; at that time, he stated that he did not have any hip joint problems other than minor pain from what he assumed to be some arthritis from his age.  Following the examination, the examiner noted a diagnosis of bilateral hip, degenerative joint disease.  

Subsequently, in April 2016, the Veteran's claims folder was forwarded to a VA examiner for review and opinion regarding the etiology of the bilateral hip condition.  The examiner opined that he did not believe that the Veteran's bilateral hip arthritis is at least as likely as not proximately due to or the result of service-connected lumbar spine condition.  The examiner also opined that he did not believe that the Veteran's bilateral hip arthritis is at least as likely as not aggravated beyond its natural progression by his service-connected lumbar spine condition.  The examiner noted that the Veteran is service-connected for DDD in his lumbar spine, and he has a history of a fall from a third floor structure in service in 1965.  The examiner also noted that the Veteran was given a diagnosis of DDD in the lumbar spine, and he described the onset of symptoms of bilateral hip pain following separation from the military service and was evaluated for hip pain around 1995.  The examiner stated that, based on history, physical examination, and review of the available medical records, the Veteran has degenerative disease in his hips of mild severity.  The examiner noted, however, that the Veteran displayed no alterations in his gait pattern that would likely aggravate or place undue stress on his hips.  The examiner explained that the Veteran's hip disease is more likely related to advanced age and many years of performing heavy work as a laborer.  

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the March 2009 determination does not provide competent and probative evidence to support the Veteran's contentions that his bilateral hip condition with osteoarthritis was caused or aggravated by his service-connected for DDD in the lumbar spine.  The newly added VA examination reports merely continue to show that the Veteran has complained of a bilateral hip condition; however, they conclude that degenerative joint disease in the hips is not caused or aggravated by service or his service-connected DDD in the lumbar spine.  Rather, the examiner stated that that the Veteran's hip disease is more likely related to advanced age and many years of performing heavy work as a laborer.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's bilateral hip condition was caused or aggravated by his service-connected DDD of the lumbar spine, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence to reopen the claim for service connection for a bilateral hip condition with osteoarthritis, claimed as secondary to service-connected DDD of the lumbar spine has not been received.  As such, the requirements for reopening the claim are not met.  



III.  Legal Analysis-General service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

The Veteran asserts that service connection is warranted for a leg length discrepancy which developed as a result of his service-connected compression fracture of the thoracolumbar spine.  At his personal hearing in September 2017, the Veteran reported that when he was first injured in the military, the surgeons told him that one leg would be a hair shorter than the other; he stated that he had no problems until around 2005 when he walked and noticed that he wandered to the right.  The Veteran related that he has now been examined and doctors have confirmed that the leg is shorter.  The Veteran maintained that the discrepancy in the length causes him to be off balance.  

A review of the Veteran's service treatment records (STRs) do not show that he was treated for or diagnosed with a leg length discrepancy.  His STRs do show that the Veteran fell out of a window in December 1964 and suffered a compression fracture of T9.  On the occasion of the separation examination in October 1967, clinical evaluation of the lower extremities was reported as normal.  

By a rating action in August 1977, service connection was established for healed compression fracture, D-9 and D-10 and lumbosacral strain.  

Treatment records dated from February 1982 through July 2008 are completely silent as to any complaints or findings of a leg length discrepancy.  In April 1984, it was noted that the hips, knees, ankles and feet have normal motion with no restrictions manifest.  There was no joint swelling, crepitance, erythema, deformity or tenderness on palpation of any of the articulations of either lower extremity.  Neither is there any muscular atrophy, weakness or gross musculoskeletal disproportions.  

Of record is the report of a VA contract examination for evaluation of the joints dated in January 2009.  On examination, it was noted that the right leg was 90 cm in length, but the left leg was 88 cm in length.  Following the examination, the examiner reported a diagnosis of leg length discrepancy resulting in SI joint dysfunction, bilateral trochanteric bursitis and osteoarthrosis with bilateral hamstring and iliotibial band tightness.  

On the occasion of a VA examination in July 2013, the Veteran denied any problems with his knees or lower legs.  He recalled no injuries to his knees or lower legs, and he stated that he had no idea why the VA would be asking questions about his knees or lower legs.  It was noted that a leg length discrepancy was being claimed to be somehow associated with the Veteran's back injury with compression fractures of T-9 and T-10.  On examination, it was noted that the right leg was 95 cm in length, but the left leg was 92 cm in length.  The examiner did not offer an opinion as to the cause of the leg length discrepancy.  

In April 2016, the Veteran's claims file was referred to an examiner for review and opinion regarding the etiology of any leg length discrepancy.  On examination, it was noted that the Veteran displayed no difficulty walking on his toes or tandem walking.  He did display some difficulty with heel walking due to balance problems.  The examiner noted that the Veteran had a slight length discrepancy, with the right leg measuring 95 cm and the left leg measuring 94.5 cm in length.  The Veteran did not report any functional impairment as a result of the leg length discrepancy.  

The examiner opined that he did not believe that the Veteran's leg shortening is at least as likely as not proximately due to or the result of his lumbar spine disorder.  The examiner noted that the Veteran suffered a fall in service in 1965 with the sudden onset of back pain; he was evaluated with x-rays of the thoracic and lumbar spine at the time of the injury.  The report described partial compression fractures of T-9 and T10.  The compression of T9 was the most pronounced fracture, and was mostly on the left side; the T10 fracture involves the right portion of the upper plate.  The lumbar spine film was read as normal.  The examiner stated that is more likely that his subtle leg length discrepancy was pre-existing.  He explained that leg length discrepancies are typically the result of pelvic obliquity.  The examiner further stated that it is conceivable that significant compression fractures involving the lumbar-sacral area could contribute to conditions such as pelvic obliquity and leg length discrepancy.  The examiner concluded that it is less likely that thoracic level fractures would contribute to conditions such as pelvic obliquity and leg length discrepancy.  

Upon consideration of the April 2016 DBQ examiner's findings, which are uncontradicted and adequately supported by an extensive discussion and detailed rationale, the Board finds that service connection for a leg length discrepancy, claimed as due to the service-connected compression fracture of the T-9 and T-10 must be denied.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that the Veteran's leg length discrepancy is proximately due to or the result of his compression fracture of T-9 and T-10 with DDD of the lumbar spine.  Although the Veteran has proffered his theory of service connection, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the DBQ examiner's conclusions to the contrary. See Jandreau, supra.  

In the absence of competent medical evidence linking the Veteran's leg length discrepancy to his service-connected compression fracture of the T-9 and T-10, service connection for a leg length discrepancy is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert, 1 Vet. App. 49(1990).  

III.  Factual background & Analysis-I/R residuals, fracture, left distal radius.

The Veteran contends that his left wrist disorder is more severe than reflected by the 10 percent rating currently assigned.  At his personal hearing in September 2017, the Veteran indicated that he had trouble with holding objects.  He stated that he had problems with moving the wrist as it occasionally locked up.  The Veteran related that his doctors have told him to keep moving the wrist as much as possible.  He indicated that he has been receiving treatment for the wrist, but he has not been sent for physical therapy.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran's left wrist disability is currently evaluated under Diagnostic Code 5215.  This Diagnostic Code assigns a 10 percent rating for dorsiflexion of the wrist that is less than 15 degrees or for palmar flexion of the wrist that is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).  Favorable ankylosis of the wrist in 20 degrees and 30 degrees dorsiflexion warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  

Normal range of motion for the wrist is defined as follows: dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2017).  

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Veteran's claim for an increased rating for the left wrist was received in January 2008.  In conjunction with his claim, the Veteran was afforded a VA examination in July 2008.  At that time, he complained of ongoing wrist pain secondary to an injury he sustained in 1965.  The Veteran complained of numbness and weakness, but no loss of motor function.  He had pain with all activities; however, this does not affect his activities of daily living.  He did use assistive devices, and he did not report fatigability.  The left wrist had a moderate amount of edema just distal to the distal radius in the area of the scapholunate.  No erythema, ecchymosis, abrasions or laceration.  There appeared to be no atrophy of the musculature.  Palmar flexion was to 45 degrees without painful limitation, wrist extension was to 35 degrees without painful limitation.  Radial deviation was 15 degrees without painful limitations, and ulnar deviation was 30 degrees without painful limitations.  Muscle strength was 4/5 on the left.  The diagnosis was left wrist degenerative joint disease.  The examiner stated that it is more likely than not that the DJD, loss of motion and weakness were related  to his previous service connected injury in 1965; however, he does not show fatigability and this does not affect his activities of daily living.  

On the occasion of the DBQ examination in February 2012, it was noted that the Veteran is left handed.  The Veteran reported that he has had a worsening of his symptoms ever since he injured his left wrist in service in 1964.  The Veteran did not report that flare-ups impact the function of the wrist.  On examination of the left wrist, palmar flexion ends at 15 degrees, with objective evidence of painful motion beginning at 25 degrees.  Left wrist dorsiflexion was to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Following repetitive use testing, palmar flexion was to 15 degrees, dorsiflexion to 35 degrees.  The Veteran did not have additional limitation in range of motion of the wrist following repetitive use testing.  He did not have any functional impairment of the wrist.  The Veteran had localized tenderness and pain on palpation of the wrist.  Strength in the wrist was 4/5.  The Veteran did not have any ankylosis of the wrist joint.  It was noted that the Veteran cannot sustain a tight grip because of pain in the wrist.  The examiner reported a diagnosis of post-traumatic arthritis, left wrist.  The examiner noted that the Veteran's range of motion is markedly impaired by pain and essentially any movement in the wrist caused a significant increase in pain.  The examiner noted that the left wrist and hand are essentially nonfunctional due to pain and discomfort attendant on his injury.  

The evidence includes VA treatment records from January 2015 through December 2015 which show that the Veteran was seen in order to address several complaints, including left wrist pain.  

During a recent DBQ examination in June 2017, the Veteran reported having persistent pain in the left wrist.  The Veteran reported that the pain is circumferential but is especially painful at the area of the distal radius.  He described the pain as constant, with the level of intensity of 4 out of 10.  He reported intermittent episodes where the pain will shoot up to an 8 out of 10 with no specific pain triggers; he noted that the painful episodes come and go.  There were no clinical signs of acute redness, warmth, soft tissue swelling or obvious gross arthritic deformity noted in the wrist joints.  He displayed decreased range of motion in the left wrist in all planes of motion.  He was able to tolerate 3 repetitions of active/passive flexion and extension at the left wrist.  He did report some pain at the end of range left wrist flexion and end range left wrist extension.  He displayed plus 4/5 motor strength throughout the left wrist and plus 4/5 motor strength during manual muscle testing of grip in the left hand.  He reported pain in the wrist with attempts at forceful gripping.  His sensory examination was normal in the left wrist.  The right hand was reported to be the dominant hand.  No flare up of the wrist was reported.  The Veteran did not report any functional loss or functional impairment of the joint or extremity being evaluation.  Palmar flexion was to 15 degrees, dorsiflexion was to 15 degrees.  Ulnar deviation was to 10 degrees, and radial deviation to 5 degrees.  No pain was noted on examination.  The examiner reported evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the left wrist.  Functional ability was not limited by pain, weakness, fatigability or incoordination.  No atrophy and ankylosis of the left wrist was noted.  

The examiner stated that, speaking solely from the standpoint of the left wrist condition, the Veteran could have problems in an occupational setting performing jobs that require heavy lifting using the left hand.  He can tolerate work that falls in the sedentary to light duty ranges of physical demand.  The examiner noted that the ranges of motion during passive, active and repetitive motions are the same.  There was no limitation secondary to weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes requiring overnight hospitalization or prescription of bed rest by a healthcare provider.  There is no evidence of pain on passive/active range of motion testing.  There is no evidence of pain when the wrist joints are actively/passively used in nonweightbearing.  The Veteran has a left wrist condition of moderate severity with a functional grip and average fine motor skills in the left hand.  

After careful review of all potentially applicable rating codes, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's left wrist disability is not supported by the evidence.  

The Veteran is receiving the maximum schedular rating under Diagnostic Code 5215 and therefore cannot receive a higher one.  As the Veteran is receiving the maximum schedular rating, a schedular rating higher than 10 percent for his left wrist disability is not warranted under this Diagnostic Code.  Further, application of Diagnostic Code 5214 is inappropriate in this case.  Here, there is no medically competent evidence that demonstrates that the Veteran suffers from ankylosis of any kind.  Specifically, all of the examinations performed for evaluation of the left wrist, in July 2008, February 2012 and June 2017, failed to diagnosis or detection ankylosis of the Veteran's left wrist.  To this end, a close review of all the Veteran's treatment record also reveals no diagnosis or discovery of ankylosis of the Veteran's left wrist at any point during the claims period.  As such, the Board finds that in light of the competent evidence demonstrating no ankylosis, a potentially higher rating under Diagnostic Code 5214 is not warranted.  Accordingly, the Board must deny the Veteran's increased evaluation claim for his left wrist disability at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-15.  

To the extent that any higher ratings are denied, the Veteran genuinely believes that he is entitled to an increased rating for his left wrist disability.  His factual recitation as to symptomatology associated with the left wrist is accepted as true. However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left wrist disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's left wrist and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left wrist disability has not more nearly approximated the criteria for a rating higher than 10 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for increased rating for the left wrist disability must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  



Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b) (1) (2017); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b) (1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his left wrist disability.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment or frequent hospitalization or any like factor due to the left wrist.  Although the Veteran complained of increased pain when using his wrist, in June 2017, the DBQ examination noted that functional ability was not limited by pain, weakness, fatigability or incoordination.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Finally, the Board is aware that entitlement to TDIU can be a component of a claim for an increased rating if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board has already noted that a previous claim for TDIU by the Veteran was withdrawn in February 2015.  Entitlement to TDIU is not otherwise raised by the record, and is not for consideration.  In fact, following the June 2017 DBQ examination, the examiner stated that, speaking solely from the standpoint of the left wrist condition, the Veteran could have problems in an occupational setting performing jobs that require heavy lifting using the left hand.  He can tolerate work that falls in the sedentary to light duty ranges of physical demand.  Thus, consideration of a TDIU is not warranted.  

IV.  I/R-Residuals, compression fracture T9 &T10 with DDD, thoracolumbar spine.

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2017).  

At his personal hearing in September 2017, the Veteran stated that he wished to formally withdraw the appeal of the claim of entitlement to a rating in excess of 20 percent for residuals, compression fracture T9-and T-10 with DDD, thoracolumbar spine from January 7, 2008 to February 9, 2012.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.


ORDER

The application to reopen a claim of service connection for a bilateral hip condition with osteoarthritis, secondary to the service-connected residuals, compression fracture of T9-T10, with DDD of the lumbosacral spine, is denied.  

Entitlement to service connection for a leg length discrepancy, secondary to the service-connected residuals, compression fracture of T9-T10, with DDD of the lumbosacral spine, is denied.  

Entitlement to a rating in excess of 10 percent for residuals, fracture, left distal radius, is denied.  

The appeal for entitlement to a rating in excess of 10 percent for residuals, compression fracture T9-and T10 with degenerative disc disease (DDD), thoracolumbar spine from January 7, 2008 to February 9, 2012, is dismissed.  


REMAND

The Veteran contends that he is entitled to service connection for a curvature of the spine, which developed as a result of his service-connected back disability.  As reflected from his September 2017 hearing testimony, the Veteran essentially contends that his curvature of the spine resulted from the inservice fall.  The Veteran reported that, when he injured his spine, he was informed that the curvature of his spine was at 20 percent.  He maintained that he has had x-rays and MRIs that continue to show that there is a curvature in his spine.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).  The specific bases for remand are set forth below.  

The Board notes that, among the Veteran's STRs is an evaluation summary, dated in January 1966, which indicates that the Veteran fell from the third floor of a building during a fire drill in December 1964; as a result, he sustained a compression fracture of T-9.  It was noted that X-rays revealed a compression fracture of T-9 with a lateral wedge to the left of about 20 percent.  

On the occasion of a VA spine examination in January 2005, it was noted that an X-ray study of the thoracic spine in April 2003 showed an old thoracic fracture T-9 and T-10 with mild scoliosis and degenerative arthritis of the lower thoracic and upper lumbar spine.  

Of record is the report of a VA examination, dated in January 2009, at which time the Veteran reported that he developed thoracic and lumbar back pain with history of disc disease after falling 85 feet from a helicopter in January 1965.  The Veteran reported that the fall caused a fracture of the T-9 and T-10 vertebrae, slipped disc at T9, 20 percent curvature of the spine and one leg to be shorter than the other.  Examination revealed abnormal gait, antalgic gait, abnormal posture caused by decreased lumbar lordosis with increased thoracic kyphosis.  It was noted that inspection of the curvatures of the spine was normal.  The pertinent diagnosis was degenerative disc disease, thoracolumbar spine, lumbar IVDS with left L5 and left S1 radiculopathy.  

During the February 2012 examination of the lumbar spine, it was noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c) (4) (i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's contentions, X-ray finding of a lateral wedge to the left of about 20 percent in service, and a documented history of mild scoliosis, a VA examination addressing the nature and etiology of the Veteran's claimed curvature of the spine is warranted on remand.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran asking him to identify all providers of medical care for his claimed curvature of the spine, that he has not previously identified and to execute the necessary authorization for VA to assist him in obtaining any such evidence.  Then obtain any such evidence and associate it with the claims file.  Also obtain any recent VA treatment records and associate them with the claims file.  

2.  Thereafter, ensure that the Veteran is scheduled for a VA thoracolumbar spine examination to determine the nature and etiology of any current curvature of the spine.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner is requested to furnish an opinion concerning whether it is at least as likely as not (a 50 percent or greater probability) that a current curvature of the spine is related to the Veteran's military service, to include the reported fall and compression fracture of the spine documented in his STRs.  The examiner must provide an explantation to support any conclusion reached.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim that is the subject of this Remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


